Citation Nr: 1110745	
Decision Date: 03/17/11    Archive Date: 03/30/11

DOCKET NO.  04-28 705A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for headaches, including as due to exposure to herbicides.

2.  Entitlement to service connection for hypertension, including as due to exposure to herbicides.

3.  Entitlement to service connection for peripheral neuropathy, including as due to exposure to herbicides.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

D.J. Drucker, Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran had active military service from August 1952 to August 1956 and from October 1956 to October 1966, and had subsequent service in the Reserves.

This matter initially came to the Board of Veterans' Appeals (Board) on appeal from an August 2002 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, that, in pertinent part, denied service connection for headaches, hypertension, a prostate disorder, and diabetes mellitus, type II.

In a February 2007 rating decision, the RO granted service connection for diabetes mellitus, type II, with bilateral cataracts associated with herbicide exposure.

In December 2008, the Veteran testified during a hearing before the undersigned Veterans Law Judge that was conducted via video conference.  A transcript of the hearing is of record.

In April 2009, the Board denied the Veteran's claim for service connection for a prostate disorder, and remanded his remaining claims for service connection for headaches, hypertension, and peripheral neuropathy to the RO for further development.  In September 2010, the Board again remanded the Veteran's claims to the RO for additional development.



FINDINGS OF FACT

1.  Giving the Veteran the benefit of the doubt, cluster headaches had their onset during service. 

2.  The evidence of record preponderates against a finding that the Veteran has hypertension that had its onset or is otherwise related to his military service, including exposure to herbicides 

3.  The evidence of record preponderates against a finding that the Veteran has peripheral neuropathy that had its onset or is otherwise related to his military service, including exposure to herbicides 


CONCLUSIONS OF LAW

1.  Resolving doubt in the Veteran's favor, cluster headaches were incurred in service.  38 U.S.C.A. §§ 101(24), 106, 1101, 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.6, 3.102, 3.159, 3.303, 3.304 (2010).

2.  Hypertension was not incurred in or aggravated by active military service and may not be presumed to have been so incurred.  38 U.S.C.A. §§ 101(24), 106, 1101, 1110, 1112, 1113, 1116, 1131, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.6, 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.310 (2010).

3.  Peripheral neuropathy was not incurred in or aggravated by active military service and may not be presumed to have been so incurred.  38 U.S.C.A. §§ 101(24), 106, 1101, 1110, 1112, 1113, 1116, 1131, 1137, 5103, 5103A, 5107; 38 C.F.R. §§ 3.6, 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.310.




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

In April 2001and May 2006 letters, the agency of original jurisdiction (AOJ) satisfied its duty to notify the appellant under 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2010) and 38 C.F.R. § 3.159(b) (2010).  The AOJ notified the Veteran of information and evidence necessary to substantiate his claim.  He was notified of the information and evidence that VA would seek to provide and the information and evidence that he was expected to provide.  In the May 2006 letter, the Veteran was informed of how VA determines disability ratings and effective dates, as required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

In Bryant v. Shinseki, 23 Vet App 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. 3.103(c)(2) (2009) requires that the Veterans Law Judge who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the Veteran's hearing, the Veterans Law Judge outlined the issues on appeal and suggested that any evidence tending to show that pertinent disability was related to active duty or a service-connected disability would be helpful in establishing the claim.  Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2) (2010); they have not identified any prejudice in the conduct of the Board hearing.  

VA has done everything reasonably possible to assist the Veteran with respect to his claims for benefits in accordance with 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c).  His service treatment and personnel records and VA and private records have been associated with the claims file, to the extent available.  All reasonably identified and available medical records have been secured.

Further, the Veteran was afforded a VA examination in connection with his claims on appeal, the report of which is of record.

As noted above, in September 2010, the Board remanded the Veteran's appeal to the RO for further development, that included obtaining additional opinion and clarification from the April 2009 VA examiner.  There has been substantial compliance with this remand, as written medical opinions dated in September and November 2010 were obtained from the VA examiner.

The Board finds the duties to notify and assist have been met.  

II. Factual Background and Legal Analysis

The Board notes that it has thoroughly reviewed the record in conjunction with this case.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, on the claims.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting that the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant).

Under 38 U.S.C.A. §§ 1110 and 1131; 38 C.F.R. § 3.303, a veteran is entitled to disability compensation for disability resulting from personal injury or disease incurred in or aggravated by active military service.  In addition, the law provides that, where a veteran served ninety days or more of active military service, and cardiovascular-renal disease including hypertension, and certain enumerated neurologic disorders, become manifest to a compensable degree within one year from the date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

Service connection may also be granted for disability resulting from disease or injury incurred in or aggravated while performing active duty for training, or injury incurred or aggravated while performing inactive duty training, or acute myocardial infarction, cardiac arrest, or cerebrovascular accident occurring during such training.  See 38 U.S.C.A. §§ 101(24), 106, 1110, 1131; 38 C.F.R. § 3.6.

Secondary service connection may be granted for a disability that is proximately due to, or the result of, a service-connected disease or injury.  38 C.F.R. § 3.310(a).  With regard to the matter of establishing service connection for a disability on a secondary basis, the Court has held that there must be evidence sufficent to show that a current disability exists and that the current disability was either caused or aggravated by a service-connected disability.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Additionally, when aggravation of a non-service-connected disability is proximately due to or the result of a service- connected condition, such disability shall be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Id.; see also 38 C.F.R. § 3.310(b).  With regard to a claim for secondary service connection, the record must contain competent evidence that the secondary disability was caused by the service-connected disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-17 (1995).

"[I]n order to establish service connection or service-connected aggravation for a present disability the veteran must show: (1) the existence of a present disability; (2) in- service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Shedden v. Principi, 381 F. 3d 1163, 1166-67 (Fed. Cir 2004).

A lay witness is competent to testify as to the occurrence of an in-service injury or incident where such issue is factual in nature.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  In some cases, lay evidence will also be competent and credible on the issues of diagnosis and etiology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Specifically, lay evidence may be competent and sufficient to establish a diagnosis where (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d at 1377; see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009.  A layperson is competent to identify a medical condition where the condition may be diagnosed by its unique and readily identifiable features.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  Additionally, where symptoms are capable of lay observation, a lay witness is competent to testify to a lack of symptoms prior to service, continuity of symptoms after in-service injury or disease, and receipt of medical treatment for such symptoms.  Layno v. Brown, 6 Vet. App. 465, 469-71 (1994); Charles v. Principi, 16 Vet. App 370, 374 (2002).

However, although the Veteran is competent in certain situations to provide a diagnosis of a simple condition such as a headache, broken leg, or varicose veins, the Veteran is not competent to provide evidence as to more complex medical questions. See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).

In this case, the Veteran variously contends, in pertinent part, that he was exposed to Agent Orange in service, and that such exposure caused his claimed headaches, hypertension, and peripheral nerve disorder.

Veterans who, during active service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed to an herbicide agent, unless there is affirmative evidence of non-exposure.  38 U.S.C.A. §§ 1116; 38 C.F.R. § 3.307.

If a veteran was exposed to a herbicide agent (to include Agent Orange) during active military, naval or air service and has contracted an enumerated disease to a degree of 10 percent or more at any time after service (except for chloracne and acute and sub-acute peripheral neuropathy which must be manifested within a year of the last exposure to an herbicide agent during service), the veteran is entitled to a presumption of service connection even though there is no record of such disease during service.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.307, 3.309(e).  The enumerated diseases include chloracne or other acneform diseases consistent with chloracne, Type 2 diabetes (also known as Type II diabetes mellitus or adult-onset diabetes), Hodgkin's disease, multiple myeloma, non-Hodgkin's lymphoma, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea) and soft-tissue sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e).  

For purposes of this section, the term "acute and subacute peripheral neuropathy" means transient peripheral neuropathy that appears within weeks or months of exposure to an herbicide agent and resolves within two years of the date of onset.  38 C.F.R. § 3.309(e), Note 2.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6)(iii), 3.309(e), 3.313 (2010).

Effective August 31, 2010, VA amended 38 C.F.R. § 3.309(e), in part, to add ischemic heart disease to the list of diseases associated with exposure to certain herbicide agents.  See 75 Fed. Reg. 53202-16 (Aug. 31, 2010).  For purposes of this section, ischemic heart disease does not include hypertension or peripheral manifestations of arteriosclerosis such as peripheral vascular disease or stroke, or any other condition that does not qualify within the generally accepted medical definition of ischemic heart disease.  Id. 

Specifically, the Secretary of VA has determined that a presumption of service connection based on exposure to herbicides used in the Republic of Vietnam during the Vietnam era is not warranted for enumerated other disorders, including hypertension, and any other condition for which the Secretary has not specifically determined a presumption of service connection is warranted.  See, e.g., Veterans and Agent Orange Update: Update 2008 (Update 2008), 75 Fed. Reg. 81,332-335 (Dec. 27, 2010).  See also Veterans and Agent Orange: Update 2006 (2007); Notice, 68 Fed. Reg. 27,630-41 (May 20, 2003); 72 Fed. Reg. 32,395- 407 (June 1, 2007); and Notices at 61 Fed. Reg. 57,586-589 (1996); 64 Fed. Reg. 59,232-243 (1999); and 67 Fed. Reg. 42,600-608 (June 24, 2002).  

Notwithstanding the foregoing presumption provisions, the United States Court of Appeals for the Federal Circuit has determined that a claimant is not precluded from establishing service connection with proof of direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  Thus, presumption is not the sole method for showing causation.

In light of the foregoing, service connection may be presumed for residuals of Agent Orange exposure by showing two elements.  First, the Veteran must show that he served in the Republic of Vietnam during the Vietnam era.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6).  Second, the Veteran must be diagnosed with one of the specific diseases listed in 38 C.F.R. § 3.309(e), or otherwise establish a nexus to service.  See Brock v. Brown, 10 Vet. App. 155, 162 (1997).

As an initial matter, the evidence establishes that the Veteran served in the Republic of Vietnam during the Vietnam era.  In its February 2007 rating decision, the RO conceded the Veteran's exposure to Agent Orange and granted his claim for service connection for diabetes mellitus on the basis of such exposure.  The Board has no reason to doubt the RO's finding.  Therefore, the Veteran is presumed to have been exposed to herbicides during active duty.

The next question is whether the Veteran has a disease or disorder that is positively associated with exposure to Agent Orange or is otherwise related thereto.  Here, the objective medical evidence fails to demonstrate that he has a disease associated with exposure to Agent Orange or is otherwise related thereto and he has not established a nexus between his claimed hypertension and peripheral neuropathy disorders and military service.  Accordingly, the Board will deny his claims for service connection for hypertension and peripheral neuropathy, but will grant his claim for service connection for headaches.  Further discussion follows.   

A.  Headaches, Including as Due to Exposure to Herbicides.

The Veteran contends that he is entitled to service connection for headaches incurred during active service.  Upon review of the evidence of record, the Board finds that the evidence of record is at least in equipoise.  As such, affording the Veteran the full benefit of the doubt, the Board finds that service connection is warranted for headaches.  When a Veteran seeks benefits and the evidence is in relative equipoise, the Veteran prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service treatment records indicate that, when examined for discharge in July 1956, it was noted that the Veteran had frequent headaches, two or three a month.

A May 1962 service clinical record includes a diagnosis of tension headaches with a need to rule out migraine headaches.  In January 1965, the Veteran was seen in the clinic with complaints of headache.  When examined for discharge in October 1966, headaches were not noted.

On a report of medical history completed in October 1972, in conjunction with his Reserve service, the Veteran reported a history of having frequent or severe headaches.  While in the Reserves, in September 1976, the Veteran underwent a neurology consultation.  He reported having headaches since 1962, and was symptom-free until 1971; the clinical impression was cluster headaches.  A January 1977 physical profile serial report indicates that he was medically disqualified for Flying Class III due to "cluster headaches".  A history of frequent or severe headaches was noted again in September 1978.

Post service, VA and non-VA medical records, dated from September 1983 to February 2007, include the Veteran's intermittent complaints of, and treatment for, cluster headaches.

In August 2000, the Veteran submitted his current claim for service connection for headaches.

A May 2003 VA medical record indicates that the Veteran told VA clinic physicians that his cluster headaches resumed and that he previously them treated with Imitrex injection.  A new prescription for that medication was issued.  In September 2003, he was noted have been diagnosed with cluster headaches in April 2003 and wanted to continue care until they were under control.  A November 2005 VA treatment record indicates that the Veteran was diagnosed with cluster headaches in April 2003 that he treated with Imitrex, and was stable.

An August 2009 VA examination report indicates that the examiner reviewed the Veteran's medical records and performed a clinical evaluation.  The examiner noted the service treatment records, discussed above, and post service records from 1993 that discuss the Veteran's cluster headaches.  The Veteran reported not having any headaches since 2006.  The VA examiner said that the Veteran had a history of cluster headaches in 1962 that continued until 2006 after (which) symtoms abated, that the Veteran was neurologically intact, and that he had no headaches since 2006.  

In a September 2010 medical opinion, the August 2009 VA examiner said that the Veteran's headaches "were incurred in service" but he could not comment on whether they were related to a specific event in service.  The VA examiner stated that the Veteran's headaches started in 1962 and continued until 2006 but he was headache free since 2006.  In the VA examiner's opinion, it was less likely than not that any service-connected disability aggravated the post-service headaches beyond the natural progression of the disease.  The VA examiner said that the Veteran had not had any headaches since 2006; "hence, his headaches have resolved in the past 4 years".

In a November 2010 written opinion, the recent VA examiner said that headaches were not recognized as associated with exposure to Agent Orange.

As to whether the Veteran has headaches related to active service, the evidence is in equipoise.  The Veteran maintains that he has headaches that started while he was in active military service.  Service treatment records do confirm that he was treated for headaches in May 1962 and January 1965, while on active duty, and in September 1976 and September 1978, while in the Reserves.  Post service medical records, dated during the 1980s and 1990s, also describe the Veteran's complaints of, and treatment for, cluster headaches, and VA medical records, dated from 2003 to 2005, similarly reflect his complaints of, and treatment for, cluster headaches.  Though, in August 2009, a VA examiner said that the Veteran did not have a headache disability and did not have a headache since 2006.  But see Ardison v. Brown, 6 Vet. App. 405, 407-08 (1994) (recognizing the need for a medical examination during the active stage of a condition).  Still, in September 2010, this VA examiner stated that the Veteran's headaches "were incurred in service", and that they started in 1962 and continued until 2006, when he became headache free.  The VA examiner said that the Veteran had not had any headaches since 2006; "hence, his headaches have resolved in the past 4 years".  

Although the most recent VA examination report, from April 2009, does not show any evidence of headache disorder, the Board finds that the Veteran has had headache pathology during the pendency of the claim.  See e.g., McClain v. Nicholson, 21 Vet. App. 319 (2007) (There is a current disability for VA purposes when an appellant has a disability at the time a claim is filed or during the pendency of that claim).  Here, the VA medical records during the pendency of the Veteran's claim reflect treatment for a headache disorder that was evidently inactive during the August 2009 VA examination.  Id.  On VA examination in 2010, it was reported that the Veteran had been headache free since 2006, but that headaches started in 1962 (during service) and continued until 2006 (the Veteran filed his claim in 2000).  Additionally, the Veteran stated that he has experienced headaches since active service, an allegation that he is competent to make even as a layman.  Davidson v. Shinseki, 581 F.3d at 1313; Jandreau v. Nicholson, 492 F.3d at 1377; Barr v. Nicholson, 21 Vet. App. at 310.  Hence, the Board finds that the evidence is in equipoise as to whether the Veteran has headaches related to active military service.  Accordingly, pursuant to 38 U.S.C.A. § 5107, entitlement to service connection for headaches is granted.

B.  Hypertension, Including as Due to Exposure to Herbicides.

The Veteran also asserts that he has hypertension due to his service-connected diabetes mellitus or, alternatively, to his exposure to Agent Orange.  During his 2008 Board hearing, the Veteran testified that he was first diagnosed with hypertension on a two-week training assignment at Travis Air Force Base in 1976, after undergoing thyroid surgery.  (A September 1976 medical evaluation report indicates that the Veteran underwent a thyroidectomy in July 1976).


Service treatment records are not referable to complaints or diagnoses of, or treatment for, hypertension.

Post service, an August 1984 VA medical record includes a diagnosis of hypertension that was long standing.  Later-dated VA and non-VA medical records reflect that the Veteran had hypertension.

The August 2009 VA examination report indicates that the Veteran gave a history of being diagnosed with hypertension in 1978, although the examiner was unable to find in the Veteran's medical records exactly when that diagnosis was made.  Hypertension was mentioned in 1992 and 1993 clinical records and the Veteran was a diabetic since 1998 or 1999.  Diagnoses included essential hypertension.  It was noted that the Veteran had microabluminuria but had normal renal function.  The VA examiner opined that the Veteran's hypertension was essential and unlikely to be related to his service-connected diabetes mellitus.

In the September 2010 medical opinion, the VA examiner said that the date of the diagnosis of hypertension could not be confirmed from the Veteran's claims file.  The Veteran said that he had hypertension since 1978, and the examiner could not comment on whether it was due to an incident in service.  The VA examiner stated that the Veteran's service-connected diabetes (diagnosed in 1998 or 1999) did not aggravate his hypertension beyond the natural progression of the disease.  The Veteran's blood pressure was under excellent control when examined in August 2009.

In November 2010, the recent VA examiner said that hypertension was not recognized as associated with exposure to Agent Orange.

The Veteran has contended that service connection should be granted for hypertension.  Although the evidence shows that the Veteran currently has essential hypertension, no competent medical evidence has been submitted to show that this disability is related to service or any incident thereof.  On the other hand, the record reflects that his blood pressure and cardiovascular system were normal on separation from active service and the first post service evidence of record of hypertension is from 1984, more than 18 years after the Veteran's separation from active service (although the Veteran reported his initial hypertension diagnosis in approximately 1978, more than 10 years after his separation from active service).  

Moreover, in August 2009, the VA examiner opined that it was unlikely that the Veteran's hypertension was related to his service-connected diabetes mellitus and, in November 2010, that VA examiner stated that hypertension was not recognized as associated with exposure to Agent Orange.  In short, no medical opinion or other medical evidence relating the Veteran's hypertension to service or any incident of service, including exposure to herbicides and a service-connected disability, has been presented.

C.  Peripheral Neuropathy, Including as Due to Exposure to Herbicides.

The Veteran also seeks service connection for peripheral neuropathy and vigorously argues that he had diabetes mellitus long before his peripheral neuropathy was diagnosed.  In written statements, dated in July 2010 and January 2011, he argued that if such was the case, he was never informed or treated for the neuropathy, and he denied a history of alcohol abuse that he believed had no bearing on his claim.  Thus, he contends that his service-connected diabetes mellitus contributed to his peripheral neuropathy and his service connection claim should be granted.

Service treatment records are not referable to complaints or diagnosis of, or treatment for, peripheral neuropathy.

Post service, the VA and non-VA medical records show that the Veteran's neuropathy was initially diagnosed in the early 1990s.  A June 1992 VA medical record reflects a history of alcohol abuse and the Veteran's complaints of upper and lower extremity numbness after falling on his back in April 1992.  Results of an electromyography/nerve conduction study (EMG/NCV) performed at the time included polyneuropathy, predominantly motor and axonal type with no evidence of radiculopathy.  It was noted that axonal type neuropathy was usually seen with metabolic causes but other etiologies could not be excluded.  

A June 1993 VA medical record includes complaints of numbness and notes questionable alcohol abuse.  Peripheral neuropathy was noted in an August 27, 1998 VA outpatient record that reflects a 20 year history of peripheral neuropathy.  The Veteran was diagnosed with diabetes in approximately January 2000.  A February 2007 VA medical record describes a current past medical history that includes a diagnosis of neuropathy in diabetes.

During his 2008 Board hearing, the Veteran testified that his physician indicated that his current peripheral neuropathy was related to his service-connected diabetes mellitus, type II.

The August 2009 VA examiner noted the June 1992 medical record reflecting a history of alcohol abuse and chronic low back pain and that an EMG was ordered.  Clinical neurological evaluation was normal and test results revealed polyneuropathy predominantly motor and axonal type.  It was further noted that an August 27, 1998 clinical record mentions that the Veteran had a history of peripheral neuropathy for 20 years and the Veteran complained of bilateral foot numbness.  Results of an EMG performed at that time revealed severe motor and sensory neuropathy of the lower extremities.  

The VA examiner diagnosed peripheral neuropathy and opined that it was unlikely that the Veteran's service-connected diabetes mellitus caused his peripheral neuropathy.  According to the VA examiner, the Veteran's peripheral neuropathy pre-dated the onset of diabetes by at least six years.  Other risk factors included degenerative disc disease and numbness associated with chronic back pain (results of a magnetic resonance image included degenerative changes superimposed on a component of congenital stenosis)

In September 2010, the VA examiner said that he was unable to comment on whether the Veteran's peripheral neuropathy was related to any specific incident in service without resort to mere speculation.  However, the VA examiner observed that the Veteran had a history of alcoholism and, as previously noted, there was some mention of alcohol abuse in the claims file that can contribute to peripheral neuropathy that predated the onset of diabetes by about 6 years.  The VA examiner further noted that it was unlikely that the Veteran's service-connected diabetes mellitus caused or aggravated the peripheral neuropathy as the diabetes was under good control.

In November 2010, a VA examiner said that only acute and subacute peripheral neuropathy with at least a 10 percent disability within one year of exposure to herbicides and resolved within two years after the date it began, was recognized as being associated with exposure to Agent Orange.  The VA examiner said that the Veteran's signs and symtoms did not fit into acute or subacute peripheral neuropathy and, thus, it was less likely to be associated with Agent Orange.  The VA examiner reiterated that the Veteran's peripheral neuropathy predated the onset of his diabetes mellitus by about six years and that it was unlikely that diabetes caused peripheral neuropathy.  The Veteran had a history of alcoholism and alcohol abuse was noted in the file that can contribute to peripheral neuropathy. 

The Veteran has contended that service connection should be granted for peripheral neuropathy.  Although the evidence shows that the Veteran currently has peripheral neuropathy, no competent medical evidence has been submitted to show that this disability is related to service or any incident thereof.  On the other hand, the record reflects that that his upper and lower extremities and neurological system were normal on separation from active service and the first post service medical evidence of record of peripheral neuropathy is from the early 1990s, more than 20 years after the Veteran's separation from active service.  

While, in February 2007, a past medical history of neuropathy in diabetes mellitus was noted, this was merely a report of medical history.  The Court has held that bare transcription of lay history unenhanced by any additional medical comment by the examiner, is not competent medical evidence.  LeShore v. Brown, 8 Vet. App. 406 (1995).  In April 2009, the VA examiner, who performed a clinical evaluation and reviewed the Veteran's medical records, opined that it was unlikely that the Veteran's service-connected diabetes mellitus caused his peripheral neuropathy because the peripheral neuropathy predated onset by at least six years.  Moreover, in November 2010, the VA examiner further noted that the Veteran's signs and symtoms were not that of acute or subacute peripheral neuropathy.  In short, no medical opinion or other medical evidence relating the Veteran's peripheral neuropathy to service or any incident of service, including service-connected diabetes mellitus and exposure to herbicides, has been presented.

The Veteran, as lay person without medical training, does not meet the burden of presenting competent evidence as to medical cause and effect, or a diagnosis, merely by presenting his own statements.  While the Veteran can attest to factual matters of which he had first-hand knowledge, e.g., difficulty walking, neither he nor any lay affiant is capable of making medical conclusions.  Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge"), aff'd sub nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).  There is no evidence showing, and the Veteran does not assert, that he has medical training to provide competent medical evidence as to the etiology of the claimed hypertension and peripheral neuropathy, including as due to herbicide exposure.

The evidence reveals no competent medical evidence showing a nexus between any in-service injury or disease and the disorders which caused and contributed to his currently claimed hypertension and peripheral neuropathy.  The preponderance of the evidence is therefore against the appellant's claims of entitlement to service connection for hypertension and peripheral neuropathy, including as due to exposure to herbicides.

The claims are denied.

In reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the appellant's claims, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49.







ORDER

Service connection for cluster headaches is granted.

Service connection for hypertension, including as due to exposure to herbicides, is denied.

Service connection for peripheral neuropathy, including as due to exposure to herbicides, is denied.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


